Exhibit 10.12
 
Fund Facility Contract




The number of this RMB Fund Facility Contract is (2009) Jian Ping Song Dai Zi
No. 5.


Category of facility: Industrial Enterprise Working Capital Facility


Article 12 Information about the Parties


Borrower (Party A): Fujian Yada Group Co., Ltd.
Address: Shuinan Gongye Road, Songxi County
Post Code: 353500
Legal Representative (Person-in-charge): Zhan Youdai
Fax: 2332598
Tel: 2325688


Lender (Party B): China Construction Bank Corporation Limited Songxi Sub-branch
Address: 121 Jiefang Street, Songyuan Town, Songxi County
Post Code: 353500
Person-in-charge: Ou Wenbin
Fax: 0599-2322644
Tel: 0599-2322670


Article 13 Stipulations on Article 1
Party A borrows a loan of RMB (in words) EIGHT MILLION YUAN ONLY from Party B.


Article 14 Stipulations on Article 2
Party A shall utilize the loan for purpose of capital turnover for production
and operation, and may not change the purpose of loan without the written
consent of Party B.


Article 15 Stipulations on Article 3
Loan period as specified herein shall be twelve months, from November 12, 2009
to November 12, 2010.
In case of discrepancies between the commencement date of loan period hereunder
and the loan redeposit voucher (loan receipt, the same below), the actual
release date as recorded on the loan redeposit voucher at the time of the first
release, and maturity date of the loan as specified in Paragraph 1 of this
Article shall be adjusted accordingly.
Loan redeposit voucher shall be a part of this Contract, and have equal effect
in law as this Contract.


Article 16 Stipulations on Article 4.1
Lending rate under this Contract shall be the annual interest rate, as the
second item as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(1)  
Fixed interest rate, left blank %, and such interest rate shall keep
unchangeable within the loan period;

(2)  
Fixed interest rate, 10% above (inserting “above” or “down”) the benchmark
interest rate as of the value date, and such interest rate shall keep
unchangeable within the loan period;

(3)  
Floating interest rate, left blank% left blank (inserting “above” or “down”) the
benchmark interest rate as of the value date, and from the value date to the
date of full discharge of the principal and interests hereunder, adjustment
shall be made once left blank months at the benchmark interest rate as of the
date of interest rate adjustment and the foregoing above/down ratio. Date of
interest rate adjustment shall be the corresponding date of the value date in
the adjustment month, if there is no date corresponding to the value date, the
last date of the current month shall be the date of interest rate adjustment.



Article 17 Stipulations on Article 4.2
17.1 In case Party A utilizes the loan for purpose other than agreed in the
Contract, penalty interest rate shall be the interest rate plus 100%. in case of
adjustment of the interest rate pursuant to Item 3 of Paragraph 1 of this
Article, penalty interest rate shall be adjusted accordingly according to the
adjusted interest rate and the foregoing floating-up extent.
17.2 Penalty interest rate in case of overdue loan under this Contract shall be
the interest rate plus 50%, in case of adjustment of the interest rate pursuant
to Item 3 of Paragraph 1 of this Article, penalty interest rate shall be
adjusted accordingly according to the adjusted interest rate and the foregoing
floating-up extent.
17.3 In case of overdue loan and misappropriated loan at the same time, penalty
interests and compound interests shall be calculated and charged according to
the severe circumstances.


Article 18 Stipulations on Article 4.5.2
Interests on the loan hereunder shall be settled by the following first method:
(1)  
Interests shall be settled monthly on the 20th day of each month;

(2)  
Interests shall be settled quarterly on the 20th day of the last month of each
quarter;

(3)  
Other methods left blank.



Article 19 Stipulations on Article 5.1
Unless Party B wholly or partially waives its rights, Party B shall give out a
loan only after the following preconditions are satisfied continuously:
(1)  
Party A has properly handled the approvals, registration, delivery, insurance
and other legal procedures in connection with the loan hereunder;

(2)  
Where guarantee is established under this Contract, the guarantee that meets the
requirements of Party B has become effective and will be effective continuously;

(3)  
Party A has opened an account for withdrawal and repayment as required by Party
B;

(4)  
Party A does not breach the contract or commit any activities specified herein
which may adversely impact Party B’s creditor’s rights;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(5)  
No laws and regulations, rules or competent authorities forbid or restrict Party
B to grant the loan under this Contract to Party A;

(6)  
Other conditions.



Left blank.


Article 20 Stipulations on Article 5.2
Plan for utilization:
Left blank


Article 21 Stipulations on Article 6.3
Plan for repayment:
Left blank


Article 22 Stipulations on Article 6.5.2
Where Party B allows Party A to prepay the principle, it shall have the right to
charge Party A a prepayment penalty, which shall be determined according to the
following first standard:
(1)  
Amount of penalty = amount of prepaid principal x number of months remaining in
the term as of the date of prepayment x 0.5‰, if the remaining time is less than
one month, calculation shall be made according to one month;

(2)  
Left blank.



Where Party A makes repayment in installments, such as prepaying partial loan
principal, repayment shall be made in the reverse order of the repayment plan.
After such prepayment, the outstanding loan shall still be subject to the
interest rate as specified herein.


Article 23 Stipulations on Article 9.4.3
In case Party A fails to utilizes the loan as specified herein, Party B may
require Party A to pay liquidated damages equal to 0.05% of the amounts which
fail to be utilized as specified, and forbids Party A to use the unwithdrawn
amount under this Contract.


Article 24 Settlement of Disputes


Any and all disputes arising in the performance of the Contract shall be settled
through negotiation. In case that no settlement can be reached through
negotiation, the disputes shall be settled by the first method as follows.


(1)  
Submitting lawsuit to the People’s Court which has jurisdiction over Party B’s
domicile.

(2)  
Submitting to (left blank) Arbitration Commission (place of arbitration: (left
blank) ) for arbitration in accordance with the arbitration rules of the
Arbitration Commission in force at the time of application. The arbitration
award shall be final, and binding upon both parties.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 During the legal proceedings or arbitration, other terms and conditions of the
Contract not involving the disputes shall be performed continually.




Article 25 This Contract is made out in five copies.


Article 26 Miscellaneous




 
For and on behalf of Party A (Common Seal):
 Fujian Yada Group Co., Ltd.
 
 
Legal Representative (Person-in-charge)
or Authorized Representative (Signature):
                  Zhan Youdai
 
November 12, 2009
For and on behalf of Party B (Common Seal):
  China Construction Bank Corporation Limited
Songxi Sub-branch
 
Legal Representative (Person-in-charge)
or Authorized Representative (Signature):
                  Guo Rongbiao
 
November 12, 2009






 

 
 
 
 
 

--------------------------------------------------------------------------------

 